884 F.2d 1397
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George W. NICHOLAS, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1433.
United States Court of Appeals, Federal Circuit.
June 8, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
MAYER, Circuit Judge.

ORDER

1
The United States moves for summary affirmance of the Claims Court's April 19, 1989 judgment dismissing George W. Nicholas' complaint for lack of jurisdiction.  Nicholas has not filed a response.


2
Briefly, Nicholas contended that in 1865 the government unlawfully terminated a statutory program authorizing distribution of certain lands to newly-emancipated slaves and that he was entitled to $20 billion in damages.  The Claims Court dismissed his claim for lack of jurisdiction and also noted that he had previously filed a substantially identical complaint.  Here, the United States requests that we summarily affirm the judgment of the Claims Court.


3
Summary affirmance is appropriate when the position of one of the parties is clearly right as a matter of law so that there can be no substantial question as to the outcome of the case.    Groendyke Transport, Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.1969).  Here, there is no doubt that the Claims Court's decision is correct on both jurisdictional and res judicata grounds.


4
Accordingly,

IT IS ORDERED THAT:

5
The motion for summary affirmance is granted.